Appellant procured a writ of mandamus to coerce the Town of South Flomaton to issue him a license to sell whiskey. The substance of the allegations is that one Rufus Odom conspired with others to cause the named town to be formed for the purpose of enabling him to operate a whiskey store within less than 2500 feet of a church; that in furtherance of the conspiracy, when the town was formed, the town officials passed certain ordinances regulating the location of other whiskey stores — the effect of which arbitrarily excludes appellant.
Answer was filed joining issue on the charges and testimony was taken. The trial judge found that the evidence did not sustain the alternative writ and from that relator appeals. *Page 835 
We have had the benefit of an able presentation of this case and have carefully studied the record. It reveals many earmarks which might lead to another conclusion; yet when we place ourselves in the trial judge's position, as nearly as it is possible for us to do, and have read the evidence as he heard the witness testify, we cannot say positively that he erred in weighing the evidence. Neither can we see that he misinterpreted the law or applied an erroneous rule of law to the facts of the case. For these reasons the judgment is affirmed.
Affirmed.
CHAPMAN, C. J., TERRELL, BUFORD, BROWN, THOMAS and SEBRING, JJ., concur.